Matter of Morelli (2017 NY Slip Op 06277)





Matter of Morelli


2017 NY Slip Op 06277


Decided on August 23, 2017


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
ROBERT J. MILLER, JJ.


2016-00748
2017-05542

[*1]In the Matter of Steven A. Morelli, admitted as Steven Anthony Morelli, an attorney and counselor-at-law. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Steven A. Morelli, respondent. (Attorney Registration No. 1786599)

MOTION by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon his conviction of a felony. Pursuant to 22 NYCRR 1240.8, the Grievance Committee instituted a disciplinary proceeding against the respondent by the service upon him, and the filing with the Court, of a notice of petition and petition, dated January 10, 2017. Separate motion by the Grievance Committee, inter alia, to immediately suspend the respondent from the practice of law, pursuant to 22 NYCRR 1240.9(a)(3) and (5), based upon his failure to cooperate with the Grievance Committee in the investigation of multiple complaints, and other uncontroverted evidence of his professional misconduct. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 17, 1982, under the name Steven Anthony Morelli.

Diana Maxfield Kearse, Brooklyn, NY (Colette M. Landers of counsel), for petitioner.
Michael S. Ross, New York, NY, for respondent.


PER CURIAM.


OPINION & ORDER
On April 17, 2017, the respondent pleaded guilty before the Honorable Helene Gugerty, in the Supreme Court, Nassau County, to three counts of grand larceny in the second degree, in violation of Penal Law § 155.40, a class C felony, and five counts of grand larceny in the third degree, in violation of Penal Law § 155.35(1), a class D felony. He also executed a plea agreement in which he consented to, inter alia, the court's issuance of restitution orders with respect to his theft of client funds from 17 clients totaling $634,913.72.
The Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts now moves to strike the respondent's name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90(4)(b) based upon his felony conviction. In responsive papers, the respondent's counsel advised the Court that the respondent does not oppose the relief sought by the Grievance Committee.
Pursuant to Judiciary Law § 90(4)(a), the respondent was automatically disbarred and ceased to be an attorney upon his conviction of a felony.
Accordingly, the motion to strike the respondent's name from the roll of attorneys and counselors-at-law is granted, pursuant to Judiciary Law § 90(4)(b), to reflect the respondent's automatic disbarment as of April 17, 2017. In view thereof, the motion by the Grievance Committee, inter alia, to immediately suspend the respondent from the practice of law, pursuant to 22 NYCRR 1240.9(a)(3) and (5), is denied as academic, and, on the Court's own motion, the disciplinary proceeding instituted by the Grievance Committee based upon the notice of petition and petition dated January 10, 2017, is discontinued.
ENG, P.J., MASTRO, RIVERA, DILLON and MILLER, JJ., concur.
ORDERED that the motion to strike the respondent's name from the roll of attorneys and counselors-at-law is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Steven A. Morelli, admitted as Steven Anthony Morelli, is disbarred, effective April 17, 2017, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b); and it is further,
ORDERED that the respondent, Steven A. Morelli, admitted as Steven Anthony Morelli, shall comply with the rules governing the conduct of disbarred or suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Steven A. Morelli, admitted as Steven Anthony Morelli, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Steven A. Morelli, admitted as Steven Anthony Morelli, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f); and it is further,
ORDERED that the motion by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, inter alia, to immediately suspend the respondent from the practice of law, pursuant to 22 NYCRR 1240.9(a)(3) and (5), is denied as academic; and it is further,
ORDERED that on the Court's own motion, the disciplinary proceeding instituted by the Grievance Committee based upon the notice of petition and petition dated January 10, 2017, is discontinued.
ENTER:
Aprilanne Agostino
Clerk of the Court